EXHIBIT 10.84

NAVISTAR INTERNATIONAL CORPORATION

2004 PERFORMANCE INCENTIVE PLAN

 

 

(AMENDED AND RESTATED AS OF DECEMBER 16, 2008)

SECTION I

ESTABLISHMENT OF THE PLAN

The Board of Directors of Navistar International Corporation approved the
establishment of the Navistar International Corporation 2004 Performance
Incentive Plan (“Plan”) on October 21, 2003, and approved by Stockholders at the
Corporation’s annual meeting held on February 17, 2004. The Plan replaces the
Navistar 1994 Performance Incentive Plan and the Navistar 1998 Supplemental
Stock Plan, each of which terminated December 16, 2003 under the terms of the
plans, and the Plan replaces and supersedes the Navistar 1988 Non-Employee
Directors Stock Option Plan. The Plan was amended on December 14, 2004 and
approved by Stockholders at the Corporation’s annual meeting held on March 23,
2005. The Plan was subsequently amended on December 13, 2005, April 16,
2007, June 18, 2007, and May 27, 2008. The Plan is hereby further amended and
restated as of December 16, 2008.

SECTION II

PURPOSE OF THE PLAN

The purpose of the Plan is to enable the Corporation and its subsidiaries to
attract and retain highly qualified Employees, Consultants, and Non-Employee
Directors, and additionally to provide key Employees who hold positions of major
responsibility the opportunity to earn incentive awards commensurate with the
quality of individual performance, the achievement of performance goals and
ultimately the increase in shareowner value.

SECTION III

DEFINITIONS

For the purposes of the Plan, the following words and phrases shall have the
meanings described below in this Section III unless a different meaning is
plainly required by the context.

(1) “Annual Incentive Award” means an award of cash determined by the Committee
after the end of the Fiscal Year.

(2) “Award” means an award made under the Plan.

(3) “Award Agreement” means an agreement entered into by the Corporation and a
Participant setting forth the terms and provisions applicable to an Award
granted to a Participant.

(4) “Board of Directors” means the Board of Directors of Navistar International
Corporation.

(5) “Change in Control” shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934), other than employee or retiree benefit plans or trusts
sponsored or established by the Corporation or International Truck and Engine
Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation’s then outstanding securities, (ii) the following
individuals cease for any reason to constitute more

 

E-30



--------------------------------------------------------------------------------

than three-fourths of the number of directors then serving on the Board of
Directors of the Corporation: individuals who, on the date hereof, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Corporation) whose appointment or election by the Board or
nomination for election by the Corporation’s stockholders was approved by the
vote of at least two-thirds (2/3) of the directors then still in office or whose
appointment, election or nomination was previously so approved or recommended;
(iii) any dissolution or liquidation of the Corporation or International Truck
and Engine Corporation or sale or disposition of all or substantially all (more
than 50%) of the assets of the Corporation or of International Truck and Engine
Corporation occurs; or (iv) as the result of, or in connection with, any cash
tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (a “Control Transaction”), the members of the Board of Directors of
the Corporation immediately prior to the first public announcement relating to
such Control Transaction shall immediately thereafter, or with two (2) years,
cease to constitute a majority of the Board of Directors of the Corporation.
Notwithstanding the foregoing, the sale or disposition of any or all of the
assets or stock of Navistar Financial Corporation shall not be deemed a Change
in Control.

(6) “Code” or “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended from time to time.

(7) “Committee” means the Compensation Committee of the Board of Directors.

(8) “Common Stock” means the common stock of the Corporation.

(9) “Consultant” means a person engaged under a written contract with the
Corporation or any subsidiary of the Corporation that was executed by the
Corporation’s Chief Executive Officer or Chief Financial Officer to provide
consulting or advisory services (other than as an Employee or a Non-Employee
Director) to such entity, provided that the identity of such person, the nature
of such services or the entity to which such services are provided would not
preclude the Corporation from offering or selling Common Stock to such person
pursuant to the Plan in reliance on either the exemption from registration
provided by Rule 701 under the Securities Act of 1933, as amended, or, if the
Corporation is required to file reports pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, registration on a Form S-8
(Registration Statement Under the Securities Act of 1933).

(10) “Corporation” means Navistar International Corporation.

(11) “Employee” means a person regularly employed by the Corporation or any
subsidiary of the Corporation, including its officers.

(12) “Exercise Price” means the amount for which one share of Common Stock may
be purchased upon exercise of a Stock Option, as specified in the applicable
Award Agreement.

(13) “Fair Market Value” means the average of the high and the low prices of a
share of Common Stock on the Grant Date as set forth in the New York Stock
Exchange—Composite Transactions listing published in the Midwest Edition of The
Wall Street Journal or equivalent financial publication.

(14) “Fiscal Year” means the fiscal year of the Corporation.

(15) “Freestanding SAR” means any SAR that is granted independently of any Stock
Option.

(16) “Grant Date” means, as determined by the Board or authorized Committee,
(i) the date as of which the Board or such Committee approves an Award, or
(ii) such other date as may be specified by the Board or such Committee. The
Grant Date of a Stock Option will, unless the Committee expressly determines
otherwise, be the business day on which the Committee approves the grant of such
Stock Option.

 

E-31



--------------------------------------------------------------------------------

(17) “Incentive Stock Option” means a right, as evidenced by an Award Agreement
to purchase a certain number of shares of Common Stock at Fair Market Value for
a period of no longer than ten (10) years from the date of grant which options
are designed to meet the requirements set out under Section 422 of the Code.

(18) “Non-Employee Director” means as of the Grant Date of an Award an
individual who is a director of the Corporation and is neither a Consultant nor
an Employee of the Corporation or any of its subsidiaries.

(19) “Nonqualified Stock Option” means a right, as evidenced by an Award
Agreement to purchase a certain number of shares of Common Stock at Fair Market
Value for a period of not more than ten (10) years which options are stated not
to be Incentive Stock Options under the Code.

(20) “Participant” means (a) an Employee selected by the Corporation for
participation in the Plan, (b) with respect to Nonqualified Stock Options, SARs,
Restricted Stock and Stock Units, a Consultant, and (c) with respect to
Nonqualified Stock Options, Restricted Stock and Stock Units, a Non-Employee
Director.

(21) “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitation imposed by Code Section 162(m) as set forth in
Section 162(m)(4)(C).

(22) “Performance Measure” means the performance measurement provided by Section
VI.

(23) “Performance Period” means the period during which performance goals must
be met for purposes of the Performance Measure.

(24) “Plan” means the Navistar International Corporation 2004 Performance
Incentive Plan as set forth herein and as it may be amended hereafter from time
to time.

(25) “Qualified Retirement” means with respect to an Employee a termination from
employment from the Corporation or any of its subsidiaries that occurs after the
Employee attains age 55 and at the time of the termination the Employee has
either: (i) 10 or more years of continuous service as a full-time Employee, or
(ii) 10 or more years of service that would constitute credited service under
the definition contained in the International Truck and Engine Corporation
Retirement Plan for Salaried Employees (“RPSE”). Qualified Retirement for a
Non-Employee Director means retirement under a retirement policy of the Board
for Non-Employee Directors.

(26) “Restoration Stock Option” means a Nonqualified Stock Option granted
pursuant to Section VII(7) and which is awarded upon the exercise of a
Nonqualified Stock Option earlier awarded under the Plan or any other plan of
the Corporation, including an earlier awarded Restoration Stock Option (an
“Underlying Option”); provided, however, that in no event shall a Restoration
Stock Option be granted in respect of any Underlying Option awarded under the
Plan or any other plan of the Corporation on or after December 16, 2008.

(27) “Restricted Stock” means a right to acquire one or more shares of Common
Stock, as evidenced by an Award Agreement, that is restricted as to sale or
transfer and, except as otherwise specified in Section XI(3), subject to a
substantial risk of forfeiture.

(28) “Stock Appreciation Right” or “SAR” means an Award, granted either alone or
in connection with a related Stock Option, pursuant to the terms of Section X of
the Plan.

(29) “Stock Option” means either an Incentive Stock Option or a Nonqualified
Stock Option.

(30) “Stock Units” mean units for Restricted Stock granted pursuant to Section
XI.

(31) “Tandem SAR” means an SAR granted with respect to a share pursuant to
Section X hereof in connection with a related Stock Option, under which: (a) the
exercise of the SAR with respect to the share shall cancel the right to purchase
such share under the related Stock Option, and (b) the purchase of the share
under the related Stock Option shall cancel the right to exercise the SAR with
respect to such share.

 

E-32



--------------------------------------------------------------------------------

SECTION IV

ELIGIBILITY

Management will, from time to time, select and recommend to the Committee
Employees who are to become Participants in the Plan. Such Employees will be
selected from those who, in the opinion of management, have substantial
responsibility in a managerial or professional capacity. Similarly, management
will, from time to time, select and recommend to the Committee Consultants who
are to become Participants in the Plan for the purpose of Nonqualified Stock
Option Awards, SARs, Restricted Stock and Stock Units. Such Consultants will be
selected from those who, in the opinion of management, have substantial
responsibility in an advisory or professional capacity. Non-Employee Directors
shall also be Participants in the Plan for the purpose of Nonqualified Stock
Option Awards, Restricted Stock and Stock Units.

SECTION V

ANNUAL INCENTIVE AWARDS

(1) As soon as practical following the end of the Fiscal Year, the Committee
will certify performance achieved against the performance criteria established
at the beginning of the Fiscal Year. The performance criteria shall be
determined in the discretion of the Committee considering all factors relevant
to the management of the Corporation, provided that an Award under this Section
that is intended to qualify for the Performance-Based Exception shall satisfy
the Performance Measures and the requirements of Section 162(m) of the Internal
Revenue Code.

(2) The Committee, in its sole discretion, may reduce or eliminate any Award
otherwise earned based on an assessment of individual performance, but in no
event may any such reduction result in an increase of the Award. The Committee
shall determine the amount of any such reduction by taking into account such
factors as it deems relevant including, without limitation: (a) performance
against other financial or strategic objectives; (b) its subjective assessment
of the Participant’s overall performance for the year; and (c) prevailing levels
of total compensation among similar companies.

(3) Performance criteria for Annual Incentive Awards will not be increased or
decreased within a Fiscal Year except for extraordinary circumstances approved
by the Committee.

(4) Payment of an Annual Incentive Award will be made in cash to the Participant
during the period beginning January 1 and ending March 15 of the year following
the end of the Fiscal Year to which the Annual Incentive Award relates, subject
to any acceleration or delay in payment permitted under Code Section 409A, as
defined in Section XXII.

(5) The Committee may permit the deferral of any Award and may permit payment on
deferrals to be made subject to rules and procedures it may establish; provided
that in the case of any Nonqualified Stock Option, the Committee may permit a
feature that provides for the deferral of compensation, including, but not
limited to, a feature that allows a holder of a Nonqualified Stock Option to
elect deferred delivery of profit shares, only with respect to any Nonqualified
Stock Option that was earned and vested on December 31, 2004, determined
pursuant to and in accordance with Code Section 409A, as defined in Section
XXII. These rules may include provisions crediting interest on deferred cash
accounts.

(6) The Committee shall set the performance criteria for each year’s Annual
Incentive Awards no later than the first 90 days of the Fiscal Year.

(7) It shall be presumed unless the Committee determines to the contrary, that
all Awards to Employees under this Section are intended to qualify for
Performance-Based Exception. If the Committee does not intend an Award to
qualify for the Performance-Based Exception the Committee shall reflect its
intent in its records in

 

E-33



--------------------------------------------------------------------------------

such manner as the Committee determines to be appropriate. For the purpose of
complying with the Performance-Based Exception rules of Section 162(m) of the
Internal Revenue Code, the maximum Award under this Section of the Plan to any
one Employee during any one Fiscal Year shall not exceed $4,000,000.

SECTION VI

PERFORMANCE MEASUREMENT

(1) Unless and until the Corporation’s stockholders approve a change in the
general Performance Measures set forth in this Section VI, the attainment of
which may determine the degree of payout and/or vesting with respect to Awards
that are designed to qualify for the Performance-Based Exception, the
Performance Measures to be used for purposes of such Awards may be measured at
the Corporation level, at a subsidiary level, or at an operating unit level and
shall be chosen from among: (a) income measures (including, but not limited to,
gross profits, operation income, earnings before or after taxes, earnings per
share, cost reductions); (b) return measures (including, but not limited to,
return on assets, capital, investment, equity, or sales); (c) cash flow, cash
flow return on investments, which equals net cash flows divided by owners
equity; (d) gross revenues from operations; (e) total revenue; (f) cash value
added; (g) economic value added; (h) share price (including, but not limited to,
growth measures and total shareholder return); (i) sales growth; (j) market
share; (k) the achievement of certain quantitatively and objectively
determinable non-financial performance measures (including, but not limited to,
growth strategies, strategic initiatives, product development, product quality,
corporate development, and leadership development); and (l) any combination of,
or a specified increase in, any of the foregoing.

(2) The Committee shall set the Performance Measures for each year’s Annual
Incentive Awards no later than the first 90 days of the Fiscal Year.

(3) The Committee shall have the discretion to adjust the determination of the
degree of attainment of the preestablished goals; provided that the Awards that
are designated to qualify for Performance-Based Exception may not be adjusted
upward (although the Committee shall retain the discretion to adjust such Awards
downward). In no event shall the Performance Period for any performance-based
equity Award be less than one year.

(4) In the case of any Award that is granted subject to the condition that a
specific Performance Measure be achieved, no payment under such Award shall be
made prior to the time the Committee certifies in writing that that the
Performance Measure has been achieved. For this purpose, approved minutes of the
Committee meeting at which the certification is made shall be treated as a
written certification. No such certification is required, however, in the case
of an Award that is based solely on an increase in the value of a share of
Common Stock from the date the Award is made.

SECTION VII

STOCK OPTIONS FOR EMPLOYEES AND CONSULTANTS

(1) The Committee may grant Nonqualified Stock Options or Incentive Stock
Options or a combination of both to Employee Participants in the amount and at
the time that the Committee approves. The Committee may grant Nonqualified Stock
Options to Consultant Participants in the amount and at the time that the
Committee approves. In order to provide a limitation on the number of shares as
provided for in Section 162(m) of the Internal Revenue Code and the regulations
thereunder, Stock Option grants shall be limited to a maximum of 1,000,000
shares per year for any Employee Participant.

(2) The Committee will document the terms of the Stock Option in an Award
Agreement to include the Grant Date and Exercise Price, as well as any other
terms that it may desire. The Exercise Price under a Stock Option shall not be
less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Grant Date. Subject to adjustment pursuant to Section XII,
the Exercise Price of outstanding Options fixed by the Committee shall not be
modified.

 

E-34



--------------------------------------------------------------------------------

(3) Unless otherwise determined by the Committee, a Stock Option granted under
the Plan will become exercisable in whole or in part after the commencement of
the second year of the term of the Stock Option to the extent of one third of
the shares, to the extent of one third of the shares after commencement of the
third year, and to the extent of one third of the shares after commencement of
the fourth year.

(4) A Stock Option granted under the Plan will be exercisable during such period
as the Committee may determine, and will be subject to earlier termination as
hereinafter provided. In no event, however, may a Stock Option governed by the
Plan be exercised after the expiration of its term. Except as provided herein,
no Stock Option granted under this Section of the Plan to an Employee or
Consultant may be exercised at any time unless the Participant who holds the
Stock Option is then an Employee or Consultant, respectively. The option can be
exercised in whole or in part through (i) cashless exercise, (ii) the
Corporation withholding from the shares of Common Stock otherwise issuable upon
exercise of the Stock Option a number of shares of Common Stock having a fair
market value equal, as of the date of exercise, to the Exercise Price of the
Stock Option multiplied by the number of shares of Common Stock in respect of
which the Stock Option shall have been exercised (“Net-Exercise”), or
(iii) other arrangements through agents, including stockbrokers, under
arrangements established by the Corporation by paying the amounts required by
instructions issued by the Secretary of the Corporation for the exercise of the
Stock Options. If an exercise is not covered by instructions issued by the
Corporate Secretary, the purchase price is to be paid in full to the Corporation
upon the exercise of a Stock Option either (I) by cash including a personal
check made payable to the Corporation, (II) by delivering at fair market value
on the date of exercise unrestricted Common Stock already owned by the
Participant, or (III) by any combination of cash and unrestricted Common Stock,
and in either case, by payment to the Corporation of any withholding tax. In no
event may successive simultaneous pyramiding be used to exercise a Stock Option.
Shares which otherwise would be delivered to the holder of a Stock Option may be
delivered, at the election of the holder, to the Corporation in payment of
federal, state and/or local withholding taxes payable in connection with an
exercise.

(5) The Participant who holds a Stock Option will have none of the rights of a
shareowner with respect to the shares subject to a Stock Option until such
shares are issued upon the exercise of a Stock Option.

(6) Neither the Corporation nor any subsidiary may directly or indirectly lend
money to any Participant for the purpose of assisting the individual to acquire
shares of Common Stock issued upon the exercise of Stock Options granted under
the Plan.

(7) Provisions for Restoration Stock Options may be contained in the terms of a
Underlying Option that was granted under the Plan prior to December 16, 2008.
Restoration Stock Options granted under the Plan in respect of any Underlying
Option awarded hereunder prior to December 16, 2008 may be granted pursuant to
the following terms: (a) Restoration Stock Options may be granted if the
Participant elects to make a restoration option exercise of an Underlying
Option, pays the exercise price by transferring to the Corporation Common Stock
of the Corporation held by the Participant, and pays the withholding tax by
transferring Common Stock or cash. The number of Restoration Stock Options that
will be granted is equal to the number of shares used to pay the exercise price
and the number of shares with value equal to the tax liability; (b) The
Restoration Stock Options will have a term equal to the remaining term of the
Underlying Option, will have an Exercise Price equal to the Fair Market Value of
the stock on the date of grant of the Restoration Option, and will become
exercisable in six months after grant (or, if sooner, one month before the end
of the term of the Underlying Option), and otherwise will have the same general
terms and conditions Nonqualified Stock Options granted by the Corporation;
(c) The shares that represent the difference between the Exercise Price of the
Underlying Option and the value of the shares on the date of exercise, less
withholding taxes, generally cannot be transferred for a period of three
(3) years; and (d) To the extent permitted by the Committee under Section V(5),
at the election of the Participant delivery of the shares may be deferred.

(8) In the event of the termination of the employment of an Employee who holds
an outstanding Stock Option, other than by reason of death, total and permanent
disability or a Qualified Retirement, the Employee may (unless the Stock Option
shall have been previously terminated) exercise the Stock Option at any time
within three (3) months after such termination, but not after the expiration of
the term of the grant, to the extent

 

E-35



--------------------------------------------------------------------------------

of the number of shares which were exercisable at the date of the termination of
employment. In the event of termination of service as a Consultant who holds an
outstanding Stock Option, other than by reason of death or total and permanent
disability, the Consultant may (unless the Stock Option shall have been
previously terminated) exercise the Stock Option at any time within three
(3) months after such termination, but not after the expiration of the term of
the grant, to the extent of the number of shares which were exercisable at the
date of the termination of service. Stock Options granted under this Section of
the Plan to an Employee will not be affected by any change of employment so long
as the Participant continues to be an Employee. Provided, however, if the
Participant is terminated for cause as defined in the International Truck and
Engine Corporation Income Protection Plan, or if the Participant is covered by a
different severance plan or agreement, then as defined in such plan or
agreement, the three-month period provided by this subsection shall not apply
and the Stock Option shall cease to be exercisable and shall lapse as of the
effective date of the termination of the Employee.

(9) Except as provided in Section VII(12), in the event of a Qualified
Retirement an Employee who holds an outstanding Stock Option may exercise the
Stock Option to the extent the option is exercisable or becomes exercisable
under its terms, at any time during the term of the option grant.

(10) In the event of a total and permanent disability, as defined by the
Corporation’s long term disability programs, an Employee or Consultant who holds
an outstanding Stock Option may exercise the Stock Option, to the extent the
Stock Option is exercisable or becomes exercisable under its terms, at any time
within three (3) years after such termination or, if later, the date on which
the option becomes exercisable with respect to such shares, but not after the
expiration of the term of the option grant.

(11) In the event of the death of an Employee or Consultant who holds an
outstanding Stock Option, the Stock Option may be exercised by a legatee, or by
the personal representatives or distributees, at any time within a period of two
(2) years after death, but not after the expiration of the term of the grant. If
death occurs while employed by the Corporation or a subsidiary or performing
services as a Consultant, or after a Qualified Retirement, or during the three-
year period specified in Section VII(10), Stock Options may be exercised to the
extent of the remaining shares covered by Stock Options whether or not such
shares were exercisable at the date of death. If death occurs during the
three-month period specified in Section VII(8), Stock Options may be exercised
to the extent of the number of shares that were exercisable at the date of
death.

(12) Notwithstanding the other provisions of Sections VII(9) or VII(11), no
Stock Option which is not exercisable at the time of a Qualified Retirement
shall become exercisable after such Qualified Retirement if, without the written
consent of the Corporation, a Participant engages in a business, whether as
owner, partner, officer, employee, or otherwise, which is in competition with
the Corporation or one of its affiliates, and if the Participant’s participation
in such business is deemed by the Corporation to be detrimental to the best
interests of the Corporation. The determination as to whether such business is
in competition with the Corporation or any of its affiliates, and whether such
participation by such person is detrimental to the best interests of the
Corporation, shall be made by the Corporation in its absolute discretion, and
the decision of the Corporation with respect thereto, including its
determination as to when the participation in such competitive business
commenced, shall be conclusive.

(13) Notwithstanding any provision of the Plan to the contrary, (a) the exercise
of a Stock Option granted under the Plan at any time on or after April 16, 2007
shall be settled solely in shares of Common Stock, and under no circumstances
whatsoever shall a Stock Option be exercisable with respect to any period during
which the exercise of such Stock Option would violate Applicable Law, as defined
in Section XXII, and (b) in accordance with both the terms of the Prospectus for
the Plan and the power and authority reserved to the Committee under Section
XIII, and to the fullest extent permitted under Applicable Law, as defined in
Section XXII, the exercise of a Stock Option granted under the Plan at any time
before April 16, 2007 shall be settled solely in shares of Common Stock, and
under no circumstances whatsoever shall a Stock Option be exercisable with
respect to any period during which the exercise of such Stock Option would
violate Applicable Law, as defined in Section XXII.

 

E-36



--------------------------------------------------------------------------------

SECTION VIII

STOCK OPTIONS NON-EMPLOYEE DIRECTORS

(1) The Committee may grant Nonqualified Stock Options to Non-Employee
Directors.

(2) The Committee will document the terms of the Stock Option to include the
Grant Date and Exercise Price, as well as any other terms that it may desire.
The Exercise Price under a Stock Option shall not be less than one hundred
percent (100%) of the Fair Market Value of a share of Common Stock on the Grant
Date. Subject to adjustment pursuant to Section XII, the Exercise Price of
outstanding Stock Options fixed by the Committee shall not be modified.

(3) Unless otherwise determined by the Committee, a Stock Option granted under
this Section of the Plan will become exercisable in whole or in part after the
commencement of the second year of the term of the Stock Option to the extent of
one third of the shares, to the extent of one third of the shares after
commencement of the third year, and to the extent of one third of the shares
after commencement of the fourth year.

(4) A Stock Option granted this Section of the Plan will be exercisable during
such period as the Committee may determine, and will be subject to earlier
termination as hereinafter provided. In no event, however, may a Stock Option
governed by the Plan be exercised after the expiration of its term.

(5) Except as provided herein, no Stock Option granted under this Section of the
Plan may be exercised at any time unless the Participant who holds the Stock
Option is then a Non-Employee Director.

(6) A Stock Option granted under this Section of the Plan can be exercised in
whole or in part through cashless exercise, Net-Exercise, as defined in Section
VII(4), or other arrangements through agents, including stockbrokers, under
arrangements established by the Corporation by paying the amounts required by
instructions issued by the Secretary of the Corporation for the exercise of the
options. If an exercise is not covered by instructions issued by the Corporate
Secretary, the purchase price is to be paid in full to the Corporation upon the
exercise of a Stock Option either (i) by cash including a personal check made
payable to the Corporation; (ii) by delivering at fair market value on the date
of exercise unrestricted Common Stock already owned by the Participant, or
(iii) by any combination of cash and unrestricted Common Stock, and in either
case, by payment to the Corporation of any withholding tax. In no event may
successive simultaneous pyramiding be used to exercise a Stock Option. Shares
which otherwise would be delivered to the holder of a Stock Option may be
delivered, at the election of the holder, to the Corporation in payment of
federal, state and/or local withholding taxes payable in connection with an
exercise.

(7) The Non-Employee Director who holds a Stock Option will have none of the
rights of a shareowner with respect to the shares subject to a Stock Option
until such shares are issued upon the exercise of a Stock Option.

(8) Neither the Corporation nor any subsidiary may directly or indirectly lend
money to any Non-Employee Director for the purpose of assisting the individual
to acquire shares of Common Stock issued upon the exercise of Stock Options
granted under the Plan.

(9) In the event of the termination of service as a Non-Employee Director, other
than by reason of death, total and permanent disability or a Qualified
Retirement, a Non-Employee Director who holds an outstanding Stock Option may
(unless the Stock Option shall have been previously terminated) exercise the
Stock Option at any time within three (3) months after such termination, but not
after the expiration of the term of the grant, to the extent of the number of
shares which were exercisable at the date of the termination of service.

(10) Except as provided in Section VII(13), in the event of Qualified Retirement
a Non-Employee Director who holds an outstanding Stock Option may exercise the
Stock Option to the extent the Stock Option is exercisable or becomes
exercisable under its terms, at any time during the term of the option grant.

 

E-37



--------------------------------------------------------------------------------

(11) In the event of a total and permanent disability, as determined by the
Committee, a Non-Employee Director who holds an outstanding Stock Option may
exercise the Stock Option, to the extent the option is exercisable or becomes
exercisable under its terms, at any time within three (3) years after such
termination or, if later, the date on which the Stock Option becomes exercisable
with respect to such shares, but not after the expiration of the term of the
option grant.

(12) In the event of the death of a Non-Employee Director who holds an
outstanding Stock Option, the Stock Option may be exercised by a legatee, or by
the personal representatives or distributees, at any time within a period of two
(2) years after death, but not after the expiration of the term of the grant. If
death occurs while the Participant is serving as a Non-Employee Director, or
after a Qualified Retirement, or during the three-year period specified in
Section VIII(11), Stock Options may be exercised to the extent of the remaining
shares covered by the Stock Options whether or not such shares were exercisable
at the date of death. If death occurs during the three-month period specified in
Section VIII(9), Stock Options may be exercised to the extent of the number of
shares that were exercisable at the date of death.

(13) Notwithstanding the other provisions of Sections VIII(10) or VIII(12), no
option which is not exercisable at the time of a Qualified Retirement shall
become exercisable after such Qualified Retirement if, without the written
consent of the Corporation, a Non-Employee Director engages in a business,
whether as owner, partner, officer, employee, or otherwise, or serves as a
director for such business, which is in competition with the Corporation or one
of its affiliates, and if the Non-Employee Director’s participation in such
business is deemed by the Corporation to be detrimental to the best interests of
the Corporation. The determination as to whether such business is in competition
with the Corporation or any of its affiliates, and whether such participation by
such person is detrimental to the best interests of the Corporation, shall be
made by the Corporation in its absolute discretion, and the decision of the
Corporation with respect thereto, including its determination as to when the
participation in such competitive business commenced, shall be conclusive.

SECTION IX

PROHIBITION ON REPRICING AND DISCOUNTED OPTIONS

Notwithstanding any other provision in the Plan, no Stock Option issued under
the Plan may be amended or modified in any way that changes the Exercise Price
of the Stock Option, and no Stock Option may be issued with an Exercise Price
that is less than the Fair Market Value of one share of Common Stock on the
Grant Date of the Stock Option or in any other way discounted. This provision
shall not limit any adjustments provided by Section XII relating to adjustments
upon changes in capitalization.

SECTION X

STOCK APPRECIATION RIGHTS AND OTHER AWARDS

(1) Subject to the terms of the Plan, the Committee may grant any types of
Awards other than Stock Options provided for in Sections VII and VIII, and
Restricted Stock provided for in Section XI, including but not limited to SARs.
The Committee shall determine the terms and conditions of such Awards.

(2) The Committee may, subject to the terms of the Plan, grant SARs to Employee
and Consultant Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination thereof. The Committee shall have complete discretion
in determining the number of SARs, subject to the terms of the Plan, and to
determine the terms of the SARs. The grant price of a Freestanding SAR shall
equal the Fair Market Value of one share of Common Stock on the Grant Date. The
Exercise Price of Tandem SARs shall equal the Exercise Price of the related
Stock Option.

 

E-38



--------------------------------------------------------------------------------

(3) Tandem SARs may be exercised for all or part of the shares subject to the
related Stock Option upon the surrender of the right to exercise the equivalent
portion of the related Stock Option. A related Stock Option is then exercisable.

(4) Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an Incentive Stock Option:
(a) The Tandem SAR shall expire no later than the expiration than the expiration
of the Incentive Stock Option; (b) The value of the payout with respect to the
Tandem SAR shall not exceed the excess of the fair market value of the shares
subject to Incentive Stock Option at the time the Tandem SAR is exercised over
the Exercise Price under the Incentive Stock Option; and (c) The Tandem SAR may
be exercised only when the fair market value on the date of exercise of the
shares subject to the Incentive Stock Option exceed the Exercise Price of the
Incentive Stock Option.

(5) Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its discretion, impose upon them, subject, however, to the terms
of the Plan.

(6) The term of SARs shall be determined by the Committee, in its discretion;
provided that such term shall not exceed 10 years.

(7) Upon exercise of a SAR, a Participant shall be entitled to receive payment
from the Corporation in an amount determined by multiplying: (a) the excess of
fair market value of one share of Common Stock on the date of exercise over the
Exercise Price, by (b) the number of shares with respect to which the SAR is
exercised. At the discretion of the Committee, the payment upon exercise of a
SAR may be in cash, in share equivalent fair market value, or in a combination
thereof.

(8) Its shall be presumed unless the Company determines to the contrary, that
all awards to Employees under this Section are intended to qualify for
Performance-Based Exception. If the Committee does not intend an Award to an
Employee to qualify for the Performance-Based Exception the Committee shall
reflect its intent in its records in such manner as the Committee determines to
be appropriate. For the purpose of complying with the Performance-Based
Exception rule of Section 162(m) of the Internal Revenue Code, the number of
SARs that can be granted to any one Employee in any Fiscal Year shall not exceed
1,000,000 shares, less the number of stock options granted to such Employee
during the year. Any Award the value of which is not solely dependent on value
of the stock on which the award is based shall not exceed $4,000,000 for any
Employee for the year.

SECTION XI

RESTRICTED STOCK

(1) Restricted Stock, or Stock Units, may be granted during a Fiscal Year or at
any time thereafter. Awards under the Plan may be granted in the form of
Restricted Stock, in the form of Stock Units, or in any combination of both.
Restricted Stock or Stock Units may also be awarded in combination with Stock
Options, and such an Award may provide that the Restricted Shares or Stock Units
will be forfeited in the event that the terms of the Award Agreement are not
fulfilled.

(2) Awards of Restricted Stock or Stock Units may be made under the Plan to
Participants for meeting the stock ownership requirements as described in the
Navistar Executive Stock Ownership Program, as may be amended from time to time
by the Board of Directors, in their sole discretion, or for any other purpose.

(3) Each Award of Restricted Stock or Stock Units shall become vested, in full
or in installments, upon satisfaction of the conditions specified in the Award
Agreement. In no event will an Award of Restricted Stock or Stock Units granted
under the Plan vest in full prior to the commencement of the third year
anniversary of the Grant Date, except that any Award (or portion thereof) of
Restricted Stock or Restricted Stock Units granted under the Plan representing a
Non-Employee Director’s first quarterly retainer shall be immediately vested
upon the Grant Date.

 

E-39



--------------------------------------------------------------------------------

(4) The Participant will be entitled to all dividends paid with respect to all
Restricted Stock awarded under the Plan during the period of restriction and
will not be required to return any such dividends to the Corporation in the
event of the forfeiture of the Restricted Stock. The Participant also will be
entitled to vote Restricted Stock during the period of restriction.

(5) All Restricted Stock certificates awarded under the Plan are to be delivered
to the Participant with an appropriate legend imprinted on the certificate.

(6) In the event a Participant dies while employed by the Corporation or a
subsidiary, performing services as a Consultant, or serving as a
Non-Employee-Director of the Corporation, or following a Qualified Retirement or
total or permanent disability, the Restricted Stock or Stock Units will vest as
of the date of death and all restrictions shall lapse and the Restricted Stock
or Stock Units will be immediately transferable to the named beneficiary or to
the Participant’s estate. Any Restricted Stock or Stock Units that becomes
payable after the Participant’s death shall be distributed to the Participant’s
beneficiary or beneficiaries. A beneficiary designation may be changed by filing
the prescribed form with the Secretary of the Corporation at any time before the
Participant’s death. If no beneficiary was designated or if no designated
beneficiary survives the Participant, then any Restricted Stock or Stock Units
that becomes payable after the Participant’s death shall be distributed to the
Participant’s estate.

(7) In the event a Participant who holds unvested Restricted Stock or Stock
Units, terminates employment or service as a Non-Employee Director with the
Corporation by reason of Qualified Retirement or total and permanent disability,
the Restricted Stock or Stock Units will continue to vest according to the terms
of the Restricted Stock. In the event a Participant who holds unvested
Restricted Stock or Stock Units, terminates service as a Consultant by reason of
total and permanent disability, the Restricted Stock or Stock Units will
continue to vest according to the terms of the Restricted Stock.

(8) In the event a Participant otherwise terminates employment or service as a
Consultant or Non-Employee Director, any Restricted Stock or Stock Units that is
not vested forfeits to the Corporation.

(9) Its shall be presumed unless the Committee determines to the contrary, that
all awards to Employees under this Section of the Plan are intended to qualify
for Performance-Based Exception. If the Committee does not intend an Award to an
Employee to qualify for the Performance-Based Exception the Committee shall
reflect its intent in its records in such manner as the Committee determines to
be appropriate. For the purpose of complying with the Performance-Based
Exception rules of Section 162(m) of the Internal Revenue Code, the maximum
Award under this Section of the Plan to any one Employee during any one Fiscal
Year shall not exceed 1,000,000 shares.

SECTION XII

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

Notwithstanding any other provision of the Plan, the Award Agreements may
contain such provisions as the Committee determines to be appropriate for the
adjustment of the number and class of shares, subject to each outstanding Stock
Option or SAR, the exercise prices in the event of changes in, or distributions
with respect to, the outstanding Common Stock by reason of stock dividends,
recapitalizations, mergers, consolidations, split-ups, combinations or exchanges
of shares, spinoffs and the like, and, in the event of any such changes in, or
distribution with respect to, the outstanding Common Stock, the aggregate number
and class of shares available under the Plan and the limits applicable to Awards
under the Plan, in each case, shall be appropriately adjusted by the Committee,
whose determination shall be conclusive.

 

E-40



--------------------------------------------------------------------------------

SECTION XIII

ADMINISTRATION OF THE PLAN

Full power and authority to construe, interpret and administer the Plan is
vested in the Committee. Decisions of the Committee will be final, conclusive
and binding upon all parties, including the Corporation, shareowners, Employee,
Consultants, and Non-Employee Directors. The foregoing will include, but will
not be limited to, all determinations by the Committee as to (a) the approval of
Employees, Consultants, and Non-Employee Directors for participation in the
Plan, (b) the amount of the Awards, (c) the performance levels at which
different percentages of the Awards would be earned and all subsequent
adjustments to such levels and (d) the determination of all Awards. Any person
who accepts any Award hereunder agrees to accept as final, conclusive and
binding all determinations of the Committee. The Committee will have the right,
in the case of Employees or Consultants who are employed or engaged to perform
services, respectively, outside the United States, or Non-Employee Directors not
resident in the United States, to vary from the provision of the Plan to the
extent the Committee deems appropriate in order to preserve the incentive
features of the Plan.

SECTION XIV

NON-ASSIGNMENT

Awards under the Plan may not be assigned or alienated. In case of a
Participant’s death, the amounts distributable to the deceased Participant under
the Plan with respect to which a designation of beneficiary has been made (to
the extent it is valid and enforceable under applicable law) shall be
distributed in accordance with the Plan to the designated beneficiary or
beneficiaries. The amount distributable to a Participant upon death and not
subject to such a designation shall be distributed to the Participant’s estate.
If there is any question as to the right of any beneficiary to receive a
distribution under the Plan, the amount in question may be paid to the estate of
the Participant, in which event the Corporation will have no further liability
to anyone with respect to such amount.

SECTION XV

WITHHOLDING TAXES

A Participant may elect, subject to the provisions of the applicable Sections of
the Plan and the terms of the Award, to pay any withholding tax due in
connection with the exercise of any Stock Option or SAR or upon the vesting of
Restricted Stock or the settlement of any other Award either (i) by cash
including a personal check made payable to the Corporation or (ii) by delivering
at fair market value, on the date that the amount of tax to be withheld is
determined, unrestricted Common Stock already owned by the Participant, or
(iii) by any combination of cash or unrestricted Common Stock. In addition, the
Committee may permit, in the Award Agreement or otherwise, that in the event
that a Participant is required to pay to the Corporation any amount to be
withheld in connection with the exercise, vesting or settlement of an Award
denominated in shares, the Participant may satisfy such obligation (in whole or
in part) by electing to have the Corporation withhold a portion of the shares of
Common Stock otherwise to be issued upon exercise, vesting or settlement of such
Award equal in value to the minimum amount required to be withheld. The value of
the shares to be withheld shall be the fair market value on the date that the
amount of tax to be withheld is determined.

 

E-41



--------------------------------------------------------------------------------

SECTION XVI

RIGHTS OF PARTICIPANT

To the extent that any Participant, beneficiary or estate acquires a right to
receive payments or distributions under the Plan, such right will be no greater
than the right of a general unsecured creditor of the Corporation. All payments
and distributions to be made hereunder will be paid from the general assets of
the Corporation. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create any contracted right or
trust of any kind or fiduciary relationship between the Corporation and any
Participant, beneficiary or estate.

SECTION XVII

MODIFICATION, AMENDMENT OR TERMINATION

The Committee may modify, amend, or terminate the Plan at any time, provided
that, unless the requisite approval of stockholders is obtained, no amendment
shall be made to the Plan if such amendment would (i) increase the number of
shares of Common Stock available for issuance under the Plan or increase the
limits applicable to Awards under the Plan, in each case, except as provided in
Section XII; (ii) lower the Exercise Price of the Stock Option or SAR grant
value below 100% of the Fair Market Value of one share of Common Stock on the
Grant Date, except as provided in Section XII; (iii) remove the repricing
restriction set forth in Section IX; or (iv) require stockholder approval as a
matter of law or under rules of the New York Stock Exchange. No Plan amendment
shall, without the affected Participant’s consent, terminate or adversely affect
any right or obligation under any Stock Option or other Award previously granted
under the Plan. Without limiting the generality of the preceding sentence, in no
event shall the Plan or any Award Agreement be amended to eliminate or otherwise
adversely affect the election rights provided to a Participant pursuant to
Section XX of the Plan without the written consent of the affected Participant.

SECTION XVIII

RESERVATION OF SHARES

(1) The total number of shares of Common Stock reserved and available for
delivery pursuant to this Plan is 3,250,000 shares of Common Stock. The number
of shares authorized and available shall be increased by shares of Common Stock
subject to an option or award under this Plan or any other plan, including the
Navistar 1994 Performance Incentive Plan, the Navistar 1998 Supplemental Stock
Plan, or the 1998 Non-Employee Director Stock Option Plan, that is cancelled,
expired, forfeited, settled in cash or otherwise terminated without a delivery
of shares to the Participant of the plan, including shares used to pay the
option exercise price of an option issued under the Plan or any other plan or to
pay taxes with respect to such an option.

(2) In order to provide a limitation on the number of shares that may be issued
as Incentive Stock Options as provided by the Code, no more than 1,000,000
shares of Common Stock, or if less the number of shares that may be issued under
the Plan, shall be granted as Incentive Stock Options in any calendar year. Such
shares may be in whole or in part, as the Board of Directors shall from time to
time determine, authorized and unissued shares of Common Stock or issued shares
of Common Stock which shall have been reacquired by the Corporation.

(3) In order to provide a limitation on the number of shares that may be issued
as Restricted Stock, Stock Units, SARs, and Awards other than Stock Options, no
more than 1,000,000 shares of Common Stock that may be issued under the Plan
shall be granted as Restricted Stock, Stock Units, SARs, or Awards other than
Stock Options.

 

E-42



--------------------------------------------------------------------------------

SECTION XIX

RIGHTS OF EMPLOYEES

Status as an Employee shall not be construed as a commitment that any one or
more Awards will be made under this Plan to an Employee or to Employees
generally. Status as a Participant shall not entitle the Participant to any
additional future Awards. Nothing in the Plan will confer on any Employee or
Participant any right to continue in the employ of the Corporation or any of its
subsidiaries or interfere with or prevent in any way the right of the
Corporation or any of its subsidiaries to terminate an Employee or Participant’s
employment at any time for any reason.

SECTION XX

CHANGE IN CONTROL

Notwithstanding any provision contained herein to the contrary, in the event of
a Change in Control, all awarded Restricted Stock and Stock Units will
immediately be free of all restrictions and performance contingencies and will
be deemed fully earned and not subject to forfeiture and all outstanding Stock
Options governed by the Plan will be immediately exercisable and shall continue
to be exercisable for a period of three (3) years from the date of the Change in
Control regardless of the original term or employment status, except that the
term of any Incentive Stock Option shall not be extended beyond ten (10) years
from the date of grant. Notwithstanding any provision of the Plan to the
contrary, in the event of a Change in Control, each Participant may elect, in a
form and manner determined by the Corporation, that any Stock Option held by the
Participant at the time of the Change in Control whose exercise in accordance
with the terms of the Plan is prohibited at the time of the Change in Control by
reason of the application of Federal or state securities laws shall be canceled
effective as of the Change in Control in exchange for a cash payment from the
Corporation equal to (i) (a) the excess (if any) of the value per share of
Common Stock provided to stockholders of the Corporation generally in connection
with the Change in Control (or, if none, the fair market value of a share of
Common Stock on the date of the Change in Control or, if not a trading day, on
the last trading day preceding the date of the Change in Control) over the
Exercise Price under the Stock Option multiplied by (b) the number of shares of
Common Stock subject to the Stock Option, less (ii) the statutory minimum
withholding tax that may be due by reason of such payment, provided that this
election will apply in respect of an Incentive Stock Option outstanding as of
June 18, 2007 only if the holder of the Incentive Stock Option consents, during
a period of less than 30 days following June 18, 2007, to its application to the
Incentive Stock Option.

SECTION XXI

LIMITATION OF ACTIONS

Every right of action by or on behalf of the Corporation or any shareowner
against any past, present or future member of the Board of Directors, officer or
Employee arising out of or in connection with the Plan will, irrespective of the
place where action may be brought and irrespective of the place of residence of
any such director, officer or Employee, cease and be barred by the expiration of
three (3) years from whichever is the later of (a) the date of the act or
omission in respect of which such right of action arises or (b) the first date
upon which there has been made generally available to shareowners an annual
report of the Corporation and a proxy statement for the annual meeting of
shareowners following the issuance of such annual report, which annual report
and proxy statement alone or together set forth, for the related period, the
aggregate amount of Awards under the Plan during such period; and any and all
right of action by an Employee, Consultant, or Non-Employee Director (past,
present or future) against the Corporation arising out of or in connection with
the Plan shall, irrespective of the place where action may be brought, cease and
be barred by the expiration of three (3) years from the date of the act or
omission in respect of which such right of action arises.

 

E-43



--------------------------------------------------------------------------------

SECTION XXII

GOVERNING LAW

The Plan will be governed by and construed in accordance with applicable Federal
laws and, to the extent not inconsistent therewith or pre-empted thereby, with
the laws of the State of Delaware (without regard to the conflicts of laws
provisions of that State or any other jurisdiction), including applicable
regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Award, Common Stock,
Stock Option, or other incentive or award under the Plan is expressly
conditioned upon and subject to any and all limitations, restrictions,
prohibitions, or such other conditions imposed by Applicable Law, including, but
not limited to, applicable Federal and state securities law. Without limiting
the generality and applicability of the foregoing and notwithstanding any
provision of the Plan to the contrary, if and to the extent any amounts payable
or benefits provided under this Plan are subject to, and would otherwise
violate, the requirements of Section 409A of the Internal Revenue Code,
including applicable regulations, rules, and such other applicable authorities
thereunder (“Code Section 409A”), such amounts or benefits shall be paid or
provided under such other conditions, determined by the Committee in its sole
discretion, that cause the provision of such amounts or benefits to comply with,
or not to be subject to, Code Section 409A and this Plan shall be construed and
administered accordingly to achieve that objective.

SECTION XXIII

EFFECTIVE DATE

The effective date of the Plan shall be February 17, 2004 (the “Effective
Date”), subject to approval by the stockholders at the Corporation’s Annual
Meeting to be held on February 17, 2004, or any adjournment thereof. The Plan
shall continue in effect for ten (10) years from the Effective Date, expiring
February 16, 2014. No Awards may be granted under the Plan subsequent to
February 16, 2014, but Awards theretofore granted may extend beyond that date in
accordance with their terms.

 

E-44